DISTRICT COURT OF APPEAL OF FLORIDA
                       SECOND DISTRICT


                           NEELAM UPPAL,

                              Appellant,

                                   v.

                           WELLS FARGO,

                               Appellee.


                            No. 2D20-964



                         September 15, 2021

Appeal from the Circuit Court for Pinellas County; Linda R. Allan,
Judge.

Bradley E Essman of Bradley E Essman JD, LL.M, St. Petersburg,
for Appellant.

Mary J. Walter of Liebler Gonzalez & Portuondo, Miami, for
Appellee.


PER CURIAM.

     Affirmed.

NORTHCUTT, CASANUEVA, and LABRIT, JJ., Concur.


Opinion subject to revision prior to official publication.